        Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMY SINAVSKY,
                                            Civil Action: 1:20-cv-09175
                  Plaintiff,

v.

NBCUNIVERSAL MEDIA, LLC d/b/a
NBC, and CHRISTINE MACDONALD

                   Defendants.




     PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
              MOTION TO COMPEL ARBITRATION AND DISMISS,
                OR IN THE ALTERNATIVE, STAY THIS ACTION


                         JOSEPH & KIRSCHENBAUM LLP
                             D. Maimon Kirschenbaum
                                 Michael DiGiulio
                              32 Broadway, Suite 601
                               New York, NY 10004
                                  212-688-5640

                                 Attorneys for Plaintiff
               Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 2 of 23




                                                     TABLE OF CONTENTS

TABLE OF AUTHORITIES ........................................................................................................... i
I.      PRELIMINARY STATEMENT ............................................................................................. 1
II. STATEMENT OF FACTS ...................................................................................................... 3
     A. The Parties ........................................................................................................................... 3
     B. The Collective Bargaining Agreement ................................................................................ 3
     C. Solutions .............................................................................................................................. 5
     D. Plaintiff is Fired and Commences This Action .................................................................... 5
III. ARGUMENT .......................................................................................................................... 7
     A. Legal Standard ..................................................................................................................... 7
     B. This Court Has Jurisdiction to Decide the Question of Arbitrability .................................. 8
     C. Plaintiff Did Not Clearly and Unmistakably Waive Her Right to Bring Statuatory
     Discrimination Claims in Court ................................................................................................ 12
IV. CONCLUSION ..................................................................................................................... 18
             Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 3 of 23




                                                  TABLE OF AUTHORITIES
Cases

Aeronautical Indus. Dist. Lodge 91 v. United Techs. Corp, 230 F.3d 569 (2d Cir. 200) ......8, 17

Applied Energetics, Inc. v. NewOak Capital Markets, LLC, 645 F.3d 522 (2d Cir. 2011) ...7

Bensadoun v. Jobe-Riat, 316 F.3d 171 (2d Cir. 2003) ..........................................................7

Bezek v. NBC Universal, No. 3:17-CV-1087 (JCH), 2018 U.S. Dist. LEXIS 86421 (D. Conn.
May 23, 2018) ........................................................................................................................10

Bozetarnik v. Mahland, 195 F.3d 77 (2d Cir. 1999) ..............................................................7

Chelsea Square Textiles, Inc. v. Bombay Dyeing & Mfg. Co.,
       189 F.3d 289 (2d Cir. 1999).......................................................................................7,8

Decker v. NBCUniversal Media, LLC, Case No. 150719/18, 2018, N.Y. Misc. LEXIS 4449
(N.Y. Sup. Ct. Oct. 5, 2018) ..................................................................................................10,16

Gingras v. Think Fin., Inc., 922 F.3d 112 (2d Cir. 2019) ......................................................8

Howsam v. Dean Witter Reynolds, 537 U.S. 79 (2002) .........................................................9

Lawrence v. Sol G. Atlas Realty Co., 841 F.3d 81, 83 (2d Cir. 2016) ...................................passim

Svensson v. Securian Life Ins. Co., F.Supp.2d 521(S.D.N.Y. 2010) .....................................17

Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63 (2010) .......................................................8

Wright v. Universal Mar. Serv. Corp., 525 U.S. 70 (1998) ...................................................12

Statutes

9 U.S.C. § 4 .................................................................................................................... 1

42 U.S.C. § 1981 ............................................................................................................ 3,6

N.Y. Exec. Law § 296 .................................................................................................... 3,6

New York Admin. Code §§ 8-107(1) ............................................................................ 3,6

New York State Rules of Professional Conduct 3.3(a)(1) ............................................. 12

Other



                                                                         i
         Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 4 of 23




Merriam-Webster Dictionary (https://www.merriam-webster.com/dictionary/arise) ...........15




                                               ii
          Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 5 of 23




         Plaintiff Amy Sinavsky (“Sinavsky” or “Plaintiff”) respectfully submits this Memorandum

of Law in Opposition to Defendants NBCUniversal Media, LLC (“NBC”) and Christine

MacDonald (“MacDonald”) (collectively, “Defendants”) Motion to Compel Arbitration Pursuant

to the Federal Arbitration Act, 9 U.S.C. § et seq. (“FAA”) and Federal Rules of Civil Procedure

12(b)(1) and (6). As explained below, the Court should deny Defendants’ motion and allow the

case to proceed in this Court.

    I.      PRELIMINARY STATEMENT

         For five years, Plaintiff worked for NBC as a Technical Associate Operator and was a

member of the National Association of Broadcast Employees and Technicians, the Broadcasting

and Cable Television Workers Sector of the Communications Workers of America, AFL-CIO-

CLC (“Union” or “NABET-CWA”). As a member of the Union, Defendants and Plaintiff’s

relationship was governed by the explicit terms of a collective bargaining agreement (the “CBA”).

In May 2020, at the height of the covid-19 pandemic in New York City, Defendants unlawfully

terminated Plaintiff’s employment because of her Asian ethnicity. Plaintiff now seeks to vindicate

her federal and state statutory rights in this Court.

         Plaintiff may bring these statutory claims in this Court because she did not “unmistakably”

waive her right to do so. As an initial matter, this Court has jurisdiction to decide whether the

CBA’s arbitration provision covers Plaintiff’s claims because Plaintiff has not agreed to delegate

the question of arbitrability to arbitration. Simply put, there is no delegation clause in the CBA.

And the only delegation clause that Defendants cite is located in another document, known as

“Solutions,” that was not incorporated into the CBA. Furthermore, the delegation clause in

Solutions, by its own terms, only applies to issues related to the interpretation of Solutions, not the

CBA.



                                                   1
         Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 6 of 23




       The CBA’s arbitration provision is clear and straightforward. It requires only that Plaintiff

arbitrate any and all contractual claims of discrimination. That is, any claim that “arises under”

NBC’s agreement not to discriminate against Plaintiff. By its own terms it does not require Plaintiff

to arbitrate any statutory claims – which arise out of the statutes themselves, not the CBA. This

interpretation of the CBA is required by the Second Circuit’s decision in Lawrence v. Sol G. Atlas

Realty Company, which recognized that anti-discrimination provisions in collective bargaining

agreements create separate and enforceable contractual rights to be free from discrimination and

that the waiver of any separate statutory rights must be clear and unmistakable.

       To be clear, Plaintiff does not deny that the waiver provision in the CBA bars her from

bringing some claims in Court. And Plaintiff does not deny that it was possible for Plaintiff to have

waived her right to bring the statutory claims in this case. She just did not waive those rights here.

The plain language of the waiver provision in the CBA is straightforward and applies only to

claims that “arise” out of the CBA’s anti-discrimination provision. Plaintiff’s argument is not

“tired” or gimmicky. It respects the actual meaning of the words in, and the structure of, the CBA.

The anti-discrimination provision is an important part of the CBA that the Union obtained for the

benefit of its members, which created additional protections and remedies that went above and

beyond those created by the anti-discrimination statutes. Thus, Plaintiff’s waiver of her right to

assert a contractual violation in this Court is meaningful.

       Finally, even if the Court disagrees that Plaintiff’s reading of the arbitration provision in

the CBA is the best reading, it is clearly a plausible reading. As such, the arbitration provision in

the CBA does not provide a clear and unmistakable waiver of Plaintiff’s statutory right to bring

her claims in this Court. This Court should deny Defendants’ motion.



                                                  2
           Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 7 of 23




    II.      STATEMENT OF FACTS

             A. The Parties

          Plaintiff Amy Sinavsky is a former employee of Defendants NBC and MacDonald, a

Manager of Technical Operations at NBC.1 Complaint ¶¶12-15 (Dkt. No. 1). Plaintiff was

employed by Defendants as a Technical Associate Operator from August 17, 2015 until May 10,

2020, when she was terminated because of her race. Complaint ¶15. Plaintiff’s complaint alleges

that Defendants terminated her employment because of her Asian ethnicity in violation of 42 U.S.

Code § 1981 (“Section 1981”); the New York State Human Rights Law, N.Y. Exec. Law § 296

(“NYSHRL”); and the New York City Human Rights Law, (“NYCHRL”), New York

Administrative Code §§ 8-107(1), et al. Complaint ¶¶61-87.

          Plaintiff is a member of the National Association of Broadcast Employees and Technicians,

the Broadcasting and Cable Television Workers Sector of the Communications Workers of

America, AFL-CIO-CLC (“Union” or “NABET-CWA”). Complaint ¶19. As a member of the

Union, Defendant NBC classified Plaintiff as a “daily hire” employee. Complaint ¶20. As a “daily

hire” employee, Plaintiff’s schedule was flexible, and her value to Defendants lay in her ability to

work the hours and times based on the arising needs of Defendants. Complaint ¶21.

             B. The Collective Bargaining Agreement

          As a member of the Union, Plaintiff’s employment relationship with Defendants is dictated

by the explicit terms of a collective bargaining agreement (the “CBA”) between the Union and

NBC. Mukhopadhyay Aff., ¶¶7-8. The CBA covers:

          Those subjects, which are uniformly applicable to substantially all of the basic

1
 With this memorandum, Plaintiff submits the February 26, 2021 declaration of Michael DiGiulio (“DiGiulio Decl.”)
and exhibits thereto. As used herein, “Mukhopadhyay Aff.” refers to the Affirmation of Indraneil Mukhopadhyay and
accompanying exhibits submitted by Defendants in support of their motion (Dkt. Nos. 13-1, 13-2, and 13-3) and
“Cardin Aff.” refers to the affirmation of Kelly Cardin and accompanying exhibits submitted by Defendants in support
of their motion (Dkt. Nos. 14 and 14-1). Plaintiff also cites to the initial complaint in this action. (Dkt. No. 1)

                                                         3
          Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 8 of 23




        relationships, hours of work and general conditions of employment, including a
        procedure for prompt, equitable adjustment of grievances to the end that there
        shall be no work stoppages or other interferences with operations during the life
        of these Agreements.

DiGiulio Decl. Ex. A, p. 1.2

        Relevant here, Section 2.1 of the CBA is an anti-discrimination provision which states that:

        Neither the Union nor the Company will discriminate against any employee
        because of race, creed, age, sex, sexual orientation, disability, color, national origin,
        religion, or any other characteristic protected by applicable federal, state or local
        law, in violation of such law, including but not limited to…Sections 1981 through
        1988 of Title 42 of the United States Code…the New York State Human Rights
        Law, the New York City Human Rights Code…or any other federal, state or local
        law prohibiting discrimination.

Mukhopadhyay Aff., Ex. A, p. 2. Pursuant to the plain language of this provision, NBC has agreed

not to discriminate against any employee in any manner, including in ways that violate any federal,

state, or local law. In other words, in Section 2.1, NBC has made an additional agreement with the

Union that it will not violate anti-discrimination laws. This provision creates additional contractual

rights for members of the Union to be free from discrimination that goes above and beyond the

statutory rights that all employees enjoy.

        In Section 20.1, the CBA goes on to provide that an employee may file a grievance

“alleging that [NBC] has violated the second sentence of Section 2.1.” Mukhopadhyay Aff., Ex.

A, p. 47. The CBA further provides that the grievance procedures and related dispute resolution

mechanisms “shall provide the sole and exclusive procedure for resolution of such claims, and

neither the Union or any aggrieved employee may file an action or complaint in court or any claim

that arises under Section 2.1, having expressly waived the right to so file.” Mukhopadhyay Aff.,




2
  In their Memorandum of Law, Defendants cite to this portion of the CBA but do not provide the actual provision of
the CBA in their exhibit. For the Court’s convenience, Plaintiff has attached this missing relevant provision of the
CBA as Exhibit A to the DiGiulio Declaration.

                                                         4
         Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 9 of 23




Ex. A, p. 47. Thus, by its own terms, the CBA provides a waiver for only those claims that “arise”

under Section 2.1 and that allege NBC violated Section 2.1.

           C. Solutions

       Solutions is a dispute resolution program that is separate and distinct from the CBA.

Mukhopadhyay Aff., Ex. B. Relevant here, Solutions has the following delegation clause: “The

Arbitrator…shall have exclusive authority to resolve any dispute relating to the applicability,

interpretation, formation, or enforceability of this Agreement…” Mukhopadhyay Aff., Ex. B.,

III.D.18, p. 22. Solutions also provides that “represented employees will be covered by Solutions

in the event that Solutions is incorporated into an applicable collective bargaining agreement.”

Mukhopadhyay Aff., Ex. B., II.F, p. 4.

       However, Solutions has not been incorporated into the CBA. The CBA contains only one

reference to Solutions. In Section 20.1, the CBA provides that an “aggrieved employee may submit

his or her claim to the Company’s mandatory dispute resolution program (currently called

“Solutions”), provided such claim complies with the provisions of such program.” Mukhopadhyay

Aff., Ex. A, p. 47. The CBA contains no language that explicitly incorporates “Solutions” or any

other particular dispute resolution manual or guide. Neither the Union, nor the Plaintiff, have

entered into an agreement with NBC that binds them to the terms of the “Solutions” manual or to

any other particular dispute resolution program.

           D. Plaintiff is Fired and Commences This Action

       On May 10, 2020, at the heigh of the Covid-19 pandemic in New York City, Defendants’

terminated Plaintiff’s employment. Complaint ¶15, 48, 50. Subsequently, the parties agreed to

attend a pre-litigation mediation. DiGiulio Decl. ¶3. Defendants insisted that the mediation be

governed by the “Solutions” manual, and Plaintiff agreed to conduct the mediation pursuant to the



                                                   5
           Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 10 of 23




Solutions. See Affirmation of Kelly Cardin, Esq., Ex. 1. However, Plaintiff’s counsel made it clear

to Defendants’ counsel that Plaintiff disputed Defendants’ position that Plaintiff was required to

bring her claims pursuant to “Solutions” and intended to reserve all rights to object to the

applicability of the Solutions manual to Plaintiff’s claims should the mediation fail. DiGiulio Decl.

¶5, Ex. B. On November 2, 2020, Plaintiff initiated this action. She alleges that Defendants

terminated her employment because of her Asian ethnicity in violation of 42 U.S. Code § 1981

(“Section 1981”); the New York State Human Rights Law, N.Y. Exec. Law § 296 (“NYSHRL”);

and the New York City Human Rights Law, (“NYCHRL”), New York Administrative Code §§ 8-

107(1), et al. Complaint ¶¶61-87.

           On February 12, 2021, Defendants moved to compel arbitration pursuant to the FAA and

FRCP 12(b)(1) and (6). See Defendants’ Notice of Motion to Compel Arbitration and Dismiss, or

in the Alternative, Stay This Action (Dkt. No. 13). Defendants argue that Plaintiff agreed to

arbitrate both the issue of arbitrability and her underlying statutory discrimination claims. See

Memorandum of Law in Support of Defendants’ Motion to Compel Arbitration and Dismiss, or in

the Alternative, Stay this Action (“MOL”) (Dkt. No. 15). Defendants are incorrect, and Plaintiff

now opposes Defendants’ motion.

    III.      ARGUMENT

           This Court should deny Defendants’ motion to compel arbitration. The CBA’s arbitration

provision is straight forward and clear. It requires only that Plaintiff arbitrate her contractual claims

to be free from discrimination. It does not contain a clear and unmistakable waiver of either

Plaintiff’s right for this Court to decide the issue of arbitrability or Plaintiff’s right to bring her

statutory claims in this Court.




                                                   6
        Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 11 of 23




           A. Legal Standard

       “In determining whether a particular dispute is arbitrable [under the Federal Arbitration

Act (“FAA”)], a court must engage in a two-part inquiry: it must decide (1) whether the parties

agreed to arbitrate, and if so, (2) whether the scope of that agreement encompasses the asserted

claims.” Chelsea Square Textiles, Inc. v. Bombay Dyeing & Mfg. Co., 189 F.3d 289, 294 (2d Cir.

1999). No presumption of arbitrability applies to the question of whether the parties have agreed

to arbitrate. Applied Energetics, Inc. v. NewOak Capital Markets, LLC, 645 F.3d 522, 526 (2d Cir.

2011). “In interpreting a collective bargaining agreement, we read the contract as a whole, and we

construe individual phrases in their context, not in isolation.” Bozetarnik v. Mahland, 195 F.3d 77,

82 (2d Cir. 1999). “[A]s with all contracts, courts should attempt to read CBAs in such a way that

no language is rendered superfluous.” Aeronautical Indus. Dist. Lodge 91 v. United Techs. Corp,

230 F.3d 569, 576 (2d Cir. 200).

       Plaintiff must submit to arbitration only if there was a “clear and unmistakable waiver” of

her right to pursue her statutory claims in federal court. Lawrence v. Sol G. Atlas Realty Co., 841

F.3d 81, 83 (2d Cir. 2016). “In order for a mandatory arbitration provision in a CBA to encompass

an employee’s statutory discrimination claims, the inclusion of such claims must be unmistakable,

so that the wording is not susceptible to a contrary reading.” Id. In other words, Plaintiff cannot be

compelled to arbitrate if there is a plausible reading of the CBA that she did not waive her right to

bring a statutory discrimination claim in court.

       A motion to compel arbitration under the FAA is subject to the same standard as a summary

judgment motion. Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003).




                                                   7
          Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 12 of 23




              B. This Court Has Jurisdiction to Decide the Question of Arbitrability

         This Court has jurisdiction to decide whether the CBA’s arbitration provision covers

Plaintiff’s claims because Plaintiff has not agreed to delegate the question of arbitrability to

arbitration. The CBA does not contain a delegation clause. The CBA simply does not address the

issue of arbitrability. Defendants cannot and do not point to a provision in the CBA which

delegates this issue to arbitration. See MOL at 9-12. Instead, the only delegation clause that

Defendants argue applies to Plaintiff’s claims is contained in the “Solutions” manual, a separate

and distinct document, that has not been incorporated into the CBA. But Plaintiff cannot be bound

by a delegation clause in an agreement/document to which she is not a party and to which she has

not agreed.

         Plaintiff does not dispute that the issue of arbitrability can be delegated to arbitration. See

Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 88-89 (2010) (recognizing “that parties can agree

to arbitrate ‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to

arbitrate or whether their agreement covers a particular controversy” (emphasis added)). It just has

not been delegated here. This Court may enforce a delegation clause only if “an agreement ‘clearly

and unmistakably’ delegates the issue of arbitrability to the arbitrator.” Gingras v. Think Fin., Inc.,

922 F.3d 112, 125 (2d Cir. 2019). Here, there is no clear and unmistakable waiver because the

CBA contains no delegation clause.3

         Defendants agree that the CBA governs the relationship between the parties. MOL at 3;

see DiGiulio Decl. Ex. A, p. 1 (the CBA covers Plaintiff’s “general conditions of employment”).



3
  Because Defendants rely on a delegation clause in the Solutions manual, Plaintiff’s argument could be viewed either
as a step one argument (contract formation) – that the parties did not agree to arbitrate the issue of arbitrability because
the Solutions manual is not binding on Plaintiff – or as a step two argument (scope of agreement) – that the arbitration
provision in the CBA does contain a waiver of Plaintiff’s right to have this Court decide the issue of the arbitrability
of Plaintiff’s claims. See Chelsea Square Textiles, Inc., 189 F.3d at 294. Under either framework, there was no “clear
and unmistakable” delegation of this issue to arbitration.

                                                             8
          Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 13 of 23




But surprisingly, Defendants argue that a delegation clause in the “Solutions” manual, not in the

CBA, somehow applies to Plaintiff’s claims. MOL at 9 (“Solutions, NBCU’s mandatory dispute

resolution program, contains a delegation clause that requires an arbitrator – not the Court – to

decide whether Plaintiff’s claims are arbitrable.”). Defendants make this argument by repeatedly

stating the conclusion that the “Solutions” manual was “incorporated” into the CBA. See MOL at

10. This is simply not true. Tellingly, in their memorandum of law Defendants do not actually

provide the Court with the language in the CBA that they claim “clearly and conspicuously

incorporated” the Solutions delegation clause into the CBA. MOL at 11 n.10, see also MOL at 10

(asserting that “Solutions is explicitly mentioned and incorporated into the arbitration provision of

the CBA” without providing the incorporation language). That is because there is no such language

or provision.

          The only reference to “Solutions” in the entire CBA is in the context of providing

employees a right to go to Solutions, should they choose to. The provision states that an “aggrieved

employee may submit his or her claim to the Company’s mandatory dispute resolution program

(currently called “Solutions”)”. Mukhopadhyay Aff., Ex. A, p. 47. Not only does this provision

not incorporate any of the terms in the “Solutions” manual into the CBA (let alone the delegation

clause, specifically), but it indicates, by noting that “Solutions” is the name of the dispute

resolution program that NBC currently uses, that any specific term or procedure in a dispute

resolution program is subject to change. This is plainly insufficient to show that the current

“Solutions” manual was “incorporated” into the CBA. Thus, it is also plainly insufficient to show

that Plaintiff “clearly and unmistakably” agreed to delegate the issue of arbitrability of the CBA,

via the Solution’s manual, to an arbitrator. See Howsam v. Dean Witter Reynolds, 537 U.S. 79, 83

(2002).



                                                 9
          Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 14 of 23




        Defendants ignore this language in the CBA and, instead, cite to provisions within the

Solutions manual itself to argue that Plaintiff is bound by the delegation clause. MOL at 10.

Defendants note that Solutions states that “represented employees will be covered by Solutions in

the event that Solutions is incorporated into an applicable collective bargaining agreement.” MOL

at 10, quoting Mukhopadhyay Aff., Ex. B., II.F. Fair enough. But again, Defendants fail to show

where Solutions is actually incorporated into the CBA in this case.

        Noticeably, Defendants do not actually provide the Court with the delegation clause

language from Solutions. MOL at 9. The reason is obvious, because the plain language of the

delegation clause in Solutions, by its own terms, applies only to the arbitrability of Solutions, not

the CBA. The delegation provision in Solutions provides that: “The Arbitrator…shall have

exclusive authority to resolve any dispute relating to the applicability, interpretation, formation, or

enforceability of this Agreement…” Mukhopadhyay Aff., Ex. B., III.D.18, p. 22 (emphasis added).

Thus, even if Solutions was incorporated into the CBA (it was not), the delegation provision only

applies to issues related to Solutions, not the CBA. Defendants simply fail to engage with the

meaning of the words in these contract provisions and provide no real rationale for how the

delegation clause in the “Solutions” manual could possibly bind Plaintiff.4

        Defendants cite to Bezek v. NBC Universal, No. 3:17-CV-1087 (JCH), 2018 U.S. Dist.

LEXIS 86421 (D. Conn. May 23, 2018) to show that the delegation clause in Solutions has been

applied before; however, the factual differences in this case make it an instructive counter-example

as to when Solutions does apply and when it does not. In Bezek, the Court was considering whether

to vacate or confirm an arbitration award that was issued in an arbitration pursuant to Solutions.


4
  While Plaintiff disagrees with the rational underpinning the New York State court decision in Decker v.
NBCUniversal Media, LLC, Case No. 150719/18, 2018, N.Y. Misc. LEXIS 4449 (N.Y. Sup. Ct. Oct. 5, 2018), which
interpreted the same CBA that is at issue here, it is noteworthy that the Decker Court did not find that the issue of
arbitrability had been delegated to arbitration.

                                                        10
          Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 15 of 23




Id. at *2-13. In doing so, the Court held that the plaintiff was bound by Solutions, including the

delegation clause, because the plaintiff had signed an offer letter that made her employment

explicitly contingent on her agreement to be bound by “Solutions.” Id. at *24-32. But the important

distinction is that the plaintiff in Bezek was not subject to the CBA at issue here. Unlike the

employment contract in Bezek, the CBA does not incorporate Solutions and does not contain a

delegation clause of any kind.

         Finally, the Court should disregard Defendants’ argument that because Plaintiff agreed to

mediate in good faith “pursuant to Solutions” prior to initiating this action, that Plaintiff has

somehow implicitly agreed that Solutions applies or that Plaintiff’s counsel’s communications

surrounding this mediation suggest that Plaintiff “never sought to dispute the applicability or

fairness of Solutions’ procedure.” MOL at 11. Aside for being irrelevant to the issue of whether

the CBA contains a clear and unmistakable delegation clause, Plaintiff’s counsel is shocked at

Defense counsel’s disingenuous characterization of the parties’ communications and positions

surrounding the mediation related to the applicability of Solutions. At all times – in prior

communications, at the mediation, and during this litigation – Plaintiff’s counsel has always taken

the position, and informed Defendants of this position, that Plaintiff is challenging the applicability

of the arbitration provision in the CBA, and of Solutions, to her claims. DiGiulio Decl. ¶6, Ex. B.

In this context, Defense counsel is clearly aware that, no matter how unartfully drafted, the

reservation of rights by Plaintiff’s counsel in the communication submitted by Defense counsel to

the Court was intended to reserve Plaintiff’s rights to challenge the applicability of Solutions to

her claims, not to reserve rights provided by the Solutions program.5 DiGiulio Decl. ¶5; see



5
  The latter makes no sense, as mediation is the third step in the Solutions procedure and by agreeing to go to mediation
pursuant to Solution, Plaintiff would not have been giving up any rights under Solutions, so there would be no rights
to reserve. See Mukhopadhyay Aff., Ex. B., III.C, p.13-16.

                                                          11
        Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 16 of 23




Affirmation of Kelly Cardin, Esq., Ex. 1. Defense counsel’s argument that Plaintiff’s

communication indicated the exact opposite – that Plaintiff intended to be subject to Solutions and

“cannot now reverse course” – is demonstrably false, misrepresents Plaintiff’s consistent position

on this issue, and possibly violates the duty of candor to the Court. See New York State Rules of

Professional Conduct 3.3(a)(1) (“A lawyer shall not knowingly…make a false statement of fact or

law to a tribunal…”).

       Nevertheless, this Court has jurisdiction to determine whether Plaintiff waived her to right

to bring her statutory claims in Court because Plaintiff did not clearly and unmistakably delegate

this issue to an arbitrator. There is no delegation clause in the CBA, the Solutions document was

not incorporated into the CBA, and the delegation clause in the Solutions document only applies

to issues related to Solutions, not the CBA.

           C. Plaintiff Did Not Clearly and Unmistakably Waive Her Right to Bring
              Statutory Discrimination Claims in This Court

       The bar for preventing Plaintiff from bringing her claims in this Court is high. Plaintiff

must submit to arbitration only if there was a “clear and unmistakable waiver” of her right to

pursue her statutory claims in federal court. Lawrence v. Sol G. Atlas Realty Co., 841 F.3d 81, 83

(2d Cir. 2016). The touchstone in determining whether a waiver incorporates the claims at issue is

the plain language of the arbitration provision. See Wright v. Universal Mar. Serv. Corp., 525 U.S.

70, 80 (1998) (“We will not infer from a general contractual provision that the parties intended to

waive a statutorily protected right unless the undertaking is explicitly stated. More succinctly, the

waiver must be clear and unmistakable.”). “In order for a mandatory arbitration provision in a

CBA to encompass an employee’s statutory discrimination claims, the inclusion of such claims

must be unmistakable, so that the wording is not susceptible to a contrary reading.” Lawrence,

841 F.3d at 83 (emphasis added). This standard is significant. A court may not order a case to

                                                 12
         Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 17 of 23




arbitration if there is a plausible reading of the arbitration provision that the claims at issue are not

included in the waiver language. See id. (holding that the CBA did not require arbitration because

the provision at issue “may plausibly be interpreted to require arbitration of contractual disputes

only.”). Here they were clearly not.

         In Lawrence v. Sol G. Atlas Realty Company, the Second Circuit held that when a CBA

contains a clause prohibiting the employer from discriminating against their employees in a

manner that violates anti-discrimination statutes, this provision creates an additional contractual

right for the employee to be free from illegal discrimination (which is separate and in addition to

an employee’s statutory rights). Lawrence, 841 F.3d at 85. The Court explained that “a contractual

dispute is not the same thing as a statutory claim, even if the issues involved are coextensive.” Id.

Importantly, when the CBA’s arbitration provision references the anti-discrimination provision

when describing the claims that are being waived, this reference must make clear that the waived

claims include the separate statutory claims and not just the contract claims. Id. In Lawrence, the

Second Circuit held that the plaintiff had not waived their right to bring their statutory claims in

court because the contractual language that defined the waived claims– “any disputes under this

[anti-discrimination] provision” and “any dispute or grievance between the Employer and the

Union” – “could be interpreted to mean disputes under the CBA and not claims under

antidiscrimination statutes.” Id. As Lawrence makes clear, the plain language of the arbitration

provision matters and dictates whether there is a “clear and unmistakable waiver” of a particular

claim.

         Just as in Lawrence, Section 2.1 of the CBA creates a contractual right (in addition to the

statutory right) for Plaintiff to be free from unlawful discrimination. The provision creates an

obligation for NBC and the Union to not discriminate based on enumerated characteristics or in a



                                                   13
          Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 18 of 23




manner that violates enumerated statutes. See Mukhopadhyay Aff., Ex. A, p. 2 (“Neither the Union

nor the Company will discriminate against any employee because of [enumerated

characteristics]…or any other characteristic protected by applicable federal, state or local law, in

violation of [enumerated statutes]…” (emphasis added)). This provision does not simply restate

NBC’s obligation to comply with the relevant anti-discrimination statutes. It is an active provision

that creates an additional, contractual, obligation for NBC to not discriminate against Plaintiff.

Importantly, just as in Lawrence, the “references [to anti-discrimination statutes] define the

discrimination that is prohibited, not the type of dispute (statutory rather than just contractual) that

is subject to arbitration.” Lawrence, 841 F.3d at 85.

        Here, the type of dispute that is subject to arbitration is defined in a separate arbitration

provision.6 The CBA goes on to state that an employee may file a grievance “alleging that [NBC]

has violated the second sentence of Section 2.1.” Mukhopadhyay Aff., Ex. A, p. 47. The CBA then

provides that arbitration “shall provide the sole and exclusive procedure for resolution of such

claims, and neither the Union or any aggrieved employee may file an action or complaint in court

or any claim that arises under Section 2.1, having expressly waived the right to so file.”

Mukhopadhyay Aff., Ex. A, p. 47 (emphasis added). It is clear from the entirety of this provision

that the phrase “such claims” refers to claims that Defendants violated Section 2.1. Mukhopadhyay

Aff., Ex. A, p. 47. An allegation that NBC has violated Section 2.1 is distinct and different than

an allegation that NBC violated one of the enumerated statutes. See Lawrence, 841 F.3d at 85

(explaining that “a contractual dispute is not the same thing as a statutory claim, even if the issues

involved are coextensive”).



6
 Importantly, in Lawrence, the arbitration language and the anti-discrimination language were contained in the same
provision. See Lawrence, 841 F.3d at 85 (“The ‘No Discrimination’ provision may plausibly be interpreted to require
arbitration of contractual disputes only.”).

                                                        14
          Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 19 of 23




        Thus, the CBA is clear that Plaintiff has waived only those claims that “arise under Section

2.1” or that NBC “violated the second sentence of Section 2.1.” Section 2.1 prohibits NBC from

discriminating against employees in a manner that would violate the relevant anti-discrimination

statutes. Merriam-Webster dictionary defines the transitive verb “arise” in three ways: “to begin

to occur or to exist”, “to come into being or to attention” and “to originate from a source.”

Merriam-Webster Dictionary (https://www.merriam-webster.com/dictionary/arise). All three

definitions support Plaintiff’s position here. The only claims that “arise” under (or “begin to occur

under” or “originate from”) this section are contractual claims for discrimination – claims for

statutory violations do not “arise under” this section, as they are available to Plaintiff whether this

section exists or not. Furthermore, Defendants cannot argue that claims for violating Section 2.1

and claims for violating one of the listed statutes in Section 2.1 are one and the same claim for

purposes of finding a clear an unmistakable waiver. Lawrence specifically rejected such an

interpretation and explained that “a contractual dispute is not the same thing as a statutory claim,

even if the issues involved are coextensive.” Lawrence, 841 F.3d at 85 (emphasis added).

        Defendants argue that Lawrence supports their reading of the CBA. However, Defendants

ignore the central aspect of Lawrence’s holding, which recognized that anti-discrimination

provisions in employment agreements create unique sets of rights, above and beyond those created

by statute, which can be waived. Lawrence 841 F.3d at 85. The Court’s entire analysis rests on this

fundamental distinction, which Defendants ignore. Instead, Defendants argue that the CBA in

Lawrence was different than the CBA here and that these differences were material. MOL at 12-

14. Defendants are correct that the CBAs are different, but they misread Lawrence and as a result

misapprehend the import of the differences.7 If anything, it is clearer here than it was Lawrence


7
  Defendants conjure three elements from Lawrence that they claim are material to determining whether a CBA
contains an unmistakable waiver. MOL at 12-14. Plaintiff concedes that the CBA in Lawrence 1) did not contain a list

                                                        15
            Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 20 of 23




that the CBA does not contain a waiver of statutory rights. The main issue with the CBA in

Lawrence was that the operative language in the waiver provision, “any disputes under [the]

provision,” was vague and could have included only contractual disputes. Lawrence, 841 F.3d at

85. Here the language is clear that it does only include contractual disputes. By limiting the waiver

to “any claim that arises under Section 2.1” and to claims that Defendants “violated… Section

2.1,” the CBA limits the waiver to claims for violations of the CBA, not violations of individual

statutes.

         Plaintiff’s argument rests on a plain reading of the words in the CBA and takes seriously

the meaning of those words. Defendants write off Plaintiff’s textual argument, but supply no

coherent alternative for understanding the operative provisions. MOL at 15-16. Instead,

Defendants appear to suggest that just because Section 2.1 contains a list of anti-discrimination

statutes and the arbitration provision references Section 2.1 that claims under any of the anti-

discrimination statutes must be arbitrated. MOL at 13. But this position fails to account for the

operative language in the waiver provision and ignores Lawrence’s holding that anti-

discrimination provisions create separate and unique contractual rights and obligations.

         Defendants’ suggestion that this Court should follow the rationale from the New York State

court in Decker v. NBCUniversal Media, LLC, Case No. 150719/18, 2018, N.Y. Misc. LEXIS

4449 (N.Y. Sup. Ct. Oct. 5, 2018), which interpreted this CBA as requiring NBC employees to

arbitrate their claims, is misplaced. First, as a state trial court decision interpreting the application


of anti-discrimination statutes, 2) did not refer to “claims” or “causes of action”, and 3) only covered disputes between
the Union and the employer. But even if these elements are necessary to find an “unmistakable” waiver, the Court did
not hold that these elements alone are sufficient to do so. See Lawrence 841 F.3d at 84 (noting that an “unmistakable”
wavier requires specific references to the statutes in question). On the contrary, the Lawrence Court made clear that it
was the actual “wording” of the relevant provisions (and not just the inclusion of random words or lists) that
determined whether an “unmistakable” waiver was made. Lawrence 841 F.3d at 85 (analyzing the “relevant wording”
of the arbitration provision and determining that it “could be interpreted to mean disputes under the CBA and not
claims under antidiscrimination statutes”).


                                                          16
         Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 21 of 23




of the FAA, this Court is not bound by the Decker decision. See, e.g., Svensson v. Securian Life

Ins. Co., F.Supp.2d 521, 524 n.4 (S.D.N.Y. 2010) (noting that a federal court is not bound by a

state trial court decision). But more importantly, and respectfully, the Decker Court makes the

same mistake as Defendants – it fails to account for how Plaintiff’s statutory claims “arise” out of

Section 2.1 and confuses Lawrence’s textual analysis of the specific CBA anti-discrimination

provision in that case, with a checklist for determining whether specific statutory claims have been

waived. Decker 2018, N.Y. Misc. LEXIS 4449 at *13-15. Contrary to Defendants’ position and

the Decker Court’s decision, Lawrence does not hold that if a CBA refers to anti-discrimination

statutes, contains the terms “claims” or “causes of action”, and applies to an employee, there is

necessarily a clear and unmistakable waiver of an employee’s right to bring statutory claims in

Court.

         Plaintiff’s argument is not “tired” or gimmicky. MOL at 2. It comports with the entirety of

the CBA and recognizes the significance of Section 2.1. The Union obtained this provision in its

collective bargaining agreement for the benefit of its members. This provision created additional

protections and remedies that went above and beyond those created by the anti-discrimination

statutes, including creating remedial procedures for violations of the provision. Mukhopadhyay

Aff., Ex. A, p. 47 (delineating the grievance process for claims that NBC “violated the second

sentence of Section 2.1”). In exchange for these additional rights, procedures, and remedies,

Plaintiff has waived her ability to bring contract claims against Defendants in Court. This is not an

insignificant or token waiver of rights. It is meaningful, and this interpretation provides a full

explanation for each provision and operative term in the CBA. See Aeronautical Indus. Dist. Lodge

91, 230 F.3d at 576.




                                                 17
         Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 22 of 23




         The CBA could have easily been written in countless other ways that would have made it

“unmistakably clear” that Plaintiff was waiving her right to bring claims under the anti-

discrimination statutes. For example, the arbitration provision could have stated that an employee

may not file in court “any claim for a violation of a statute listed in Section 2.1” or “any statutory

claims of discrimination, including those listed in Section 2.1.” But this is not what the CBA

provides – it only bars Plaintiff from asserting claims that “arise under” Section 2.1 or that

Defendants violated Section 2.1.

         Finally, even if this Court disagrees with Plaintiff’s interpretation of the arbitration

provision in the CBA, this Court should still deny Defendants’ motion because, as argued above,

Plaintiff’s interpretation is plainly plausible. See Lawrence, 841 F.3d at 83 (holding that a waiver

was not clear and unmistakable because the arbitration “provision may plausibly be interpreted to

require arbitration of contractual disputes only”). As such, the arbitration provision in the CBA

does not provide a clear and unmistakable waiver of Plaintiff’s statutory right to bring her claims

in this Court.


   IV.      CONCLUSION

         For the foregoing reasons, Defendant’s motion should be denied. Should the Court grant

Defendants’ motion, Plaintiff takes no position on whether the Court should dismiss the action or

stay proceedings pending arbitration. However, should the Court grant Defendants’ motion,

Plaintiff opposes Defendants’ request for fees.



Dated: New York, New York
       February 26, 2021                                      /s/ Michael DiGiulio
                                                              D. Maimon Kirschenbaum
                                                              Michael DiGiulio
                                                              JOSEPH & KIRSCHENBAUM LLP

                                                  18
Case 1:20-cv-09175-JPC Document 16 Filed 02/26/21 Page 23 of 23




                                        32 Broadway, Suite 601
                                        New York, NY 10004
                                        212-688-5640

                                        Attorneys for Plaintiff




                              19
